J-S35032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    T.C.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    M.B.                                       :   No. 535 EDA 2020

                Appeal from the Order Entered January 10, 2020
    In the Court of Common Pleas of Philadelphia County Domestic Relations
                           at No(s): No. 0C1307950


BEFORE:         BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 09, 2020

           T.C. (“Mother”) appeals the temporary custody order entered on

January 10, 2020. We quash.

           P.L. was born in July 2014 of the relationship between Mother and M.B.

(“Father”). The parties have been engaged in intermittent custody disputes

since December 2015, when Mother filed the first of a series of custody

complaints that were dismissed due to a lack of prosecution. The most recent

iteration of the custody dispute commenced on June 14, 2018, and culminated

for our purposes on July 29, 2019, with a temporary order awarding Mother

sole physical and legal custody of P.L. and granting Father periods of

supervised partial physical custody.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35032-20


        On September 26, 2019, the court suspended Father’s supervised

custody, and on October 3, 2019, Father filed a petition for contempt alleging

that Mother failed to comply with the visitation schedule prior to its

suspension.     Following a hearing on January 7, 2020, wherein the trial

interviewed L.P. in camera, the trial court entered the above-referenced

temporary order, dated January 10, 2020, denying the contempt petition, and

granting Mother primary physical custody of P.L. The order reads in, pertinent

part,

        TEMPORARY ORDER:

        Mother to have primary physical custody of child, [P.L.] . . . :
        Father to have partial physical custody.

        Parents to have shared legal custody of the child.

        Father is to have 1 day a week, every week, with the child on
        Sunday from 11:00 am to 6:00 pm. Starting January 26, 2020.

        Exchanges will be at the 22nd Police Precinct located at 1747 N
        Broad St., Philadelphia, Pa 19121.

        Any communication shall be done via text or email regarding the
        child. The communication will not violate the PFA order in place
        between Mother and Father.

        A home investigation is ordered on Father’s residence. Once a
        home inspection demonstrates that the Father's home is adequate
        for the child, he then may resume partial physical custody. After
        the home investigation report is received, the court will send an
        order confirming Father’s new custody schedule.

Trial Court Order, 1/10/20 (some capitalization omitted). In sum, the parties

shared legal custody, and Father exercised partial physical custody every




                                      -2-
J-S35032-20


Sunday. Significantly, Father’s custodial periods would not commence until a

home inspection demonstrated that his residence was adequate for P.L.

       Mother timely filed this appeal, wherein she presents twelve questions

relating to, inter alia, the nature of the custody order, the propriety of trial

court’s custody determination, and the effect of the order on Mother’s existing

protection from abuse order against Father.1 Mother’s brief at 4-5.

       Our standard of review is settled.

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
       determinations. In addition, with regard to issues of credibility and
       weight of the evidence, we must defer to the presiding trial judge
       who viewed and assessed the witnesses first-hand. However, we
       are not bound by the trial court's deductions or inferences from
       its factual findings. Ultimately, the test is whether the trial court's
       conclusions are unreasonable as shown by the evidence of record.
       We may reject the conclusions of the trial court only if they involve
       an error of law, or are unreasonable in light of the sustainable
       findings of the trial court.

H.R. v. C.P., 224 A.3d 729, 735 (Pa.Super. 2019) (quoting V.B. v. J.E.B., 55

A.3d 1193, 1197 (Pa.Super. 2012) (citations omitted)).

       At the outset, we address whether the appeal is proper. On March 4,

2020, this Court entered a rule to show cause stating that the January 10,

2020 order did not appear to be final and directing Mother to show cause as

to the finality or appealability of the order. Mother’s response asserted that


____________________________________________


1 Mother complied with Pa.R.A.P. 1925(a)(2)(i) by attaching a concise
statement of errors complained of on appeal to her notice of appeal.

                                           -3-
J-S35032-20


the order was final. Three days later, the trial court filed a letter with this

Court confirming that the temporary custody order was, in fact, interlocutory

because the court expected to hold an additional hearing before entering a

final order.

      The trial court explained,

      This [c]ourt granted a temporary order with the intention of seeing
      how the child and the parties have adjusted to the custody
      schedule. Most importantly, to ensure the safety of the child,
      there is a home investigation to be performed on [Father’s
      residence]. It is imperative that the home investigation is
      complete before making any final ruling on a custody schedule.
      Lastly, Father has requested overnights and was only granted day
      visits once a week. It is undoubtedly clear that this case is not
      final. The temporary order that is in place demonstrates that this
      Court has not made its ruling based on all merits of the case. In
      fact, the case is well within its embryotic stages and requires more
      testimony to provide a complete resolution of custody claims
      pending between the parties.

Letter, 2/27/20. Thereafter, this Court discharged the rule and referred the

matter to the present merits panel.

      For the following reasons, we quash the appeal. Interim custody orders

are not appealable.   G.B. v. M.M.B., 670 A.2d 714 (Pa.Super. 1996) (en

banc).   To be appealable, a custody order must be entered following the

completion of evidentiary hearings, and “intended by the court to constitute a

complete resolution of the custody claims pending between the parties.” Id.

at 720. As long as the decision regarding custody is final, it is appealable

even though some details regarding its implementation remain unresolved.




                                      -4-
J-S35032-20


      The core component of finality in this scenario is whether the trial court

intended the order to be the final resolution of the custody matter. Cady v.

Weber, 464 A.2d 423, 426 (Pa.Super. 1983) (“The decision to award custody

to the mother was firmly resolved; all that remained indefinite was the means

of accomplishing that goal.”).      Mother invokes Cady in support of her

proposition that the temporary custody order was final and appealable even

though the trial court directed a home study investigation prior to commencing

Father’s extended periods of partial custody. In Cady, we held that, because

the trial court’s custody order resolved the ultimate issue of custody that was

before it, the contemplated home studies were merely tools to implement the

custody arrangement and not a mechanism to reconsider it.           Id. at 426.

Specifically, after reviewing the trial court’s opinion and the pertinent order,

we reasoned, “Although the hearing judge may not have intended for custody

of the children to change hands immediately, it is clear that any period of

transition, no matter how formulated, would eventually result in the children

joining their natural mother.” Id. Hence, the trial court’s order resolved the

outstanding custody dispute.

      Mother’s reliance upon the Cady decision is misplaced. Unlike the trial

court’s order and opinion in Cady, which evidenced the court’s intention to

issue a final resolution of the custody matter notwithstanding the imposition

of additional measures to ensure the fulfillment of the order, the trial court in

the case at bar expressly stated that the temporary order was not intended to


                                      -5-
J-S35032-20


be a final resolution of the custody dispute. Although the custody order does

not schedule additional proceedings, the trial court’s opinion and its post-

appeal correspondence with this Court both confirmed the temporary nature

of the custody order and explained that it contemplated additional evidentiary

hearings before entering a final custody order. See Letter, 2/27/20 (“It is

imperative that the home investigation is complete before making any final

ruling on a custody schedule.”); Trial Court Opinion, 4/16/20, at 5 (“Clearly,

there is no complete resolution of the custody claims pending between the

parties.”). Hence, the foregoing court filings establish that the January 10,

2020 order was not intended to constitute a complete resolution of the custody

claims.

      Stated plainly, the trial court anticipated holding additional hearings to

determine the best interests of P.D.L. prior to entering a final custody order.

Therefore, the instant order is clearly interlocutory. G.B., supra. In this vein,

we observe that the trial court’s brief discussion of six of the statutory best

interest factors is not proof of finality.   Indeed, pursuant to 23 Pa.C.S. §

5328(a), the trial court is required to determine the best interest of the child

“[i]n ordering any form of custody[,]” including the primary physical custody,

partial physical custody, and legal custody that the trial court awarded in the

temporary order entered in this case. The fact that the custody order was

temporary does not negate the statutory mandate to determine the child’s

best interests. The temporary custody order is interlocutory.


                                      -6-
J-S35032-20


      Finally, we observe that three alternatives exist that permit the appeal

of an interlocutory order: (1) an appeal as of right pursuant to Pa.R.A.P. 311;

(2) an appeal by permission under Pa.R.A.P. 312; and (3) an appeal of a

collateral order as outlined in Pa.R.A.P. 313. The instant temporary custody

order is not appealable by right pursuant to Rule 311, and Mother did not seek

permission to appeal the temporary order pursuant to Rule 312 or argue that

it is a collateral order under Rule 313. Hence, the trial court’s interlocutory

custody order is not appealable.

      Appeal quashed.

      Judge Stabile joins the memorandum.

      Judge Colins files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/20




                                     -7-